Citation Nr: 0519158	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  01-05 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran had active duty training from July to October 
1993 and from December 1993 to June 1994, and had active 
service from January 1995 to February 1997.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts which confirmed and continued the then 30 
percent rating.  By a February 2005 rating decision, the RO 
assigned an increased rating of 50 percent, effective 
February 18, 2000.  Nothing indicates that the veteran 
disagrees with the assigned effective date for this rating.  
Accordingly, the issue on appeal is whether she is entitled 
to a rating in excess of 50 percent for her PTSD.  See 
38 C.F.R. §§ 20.200, 20.201; see also AB v. Brown, 6 Vet. 
App. 35 (1993).

This case was previously before the Board in October 2001, at 
which time it was remanded for additional development to 
include compliance with the notification requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) as well as a 
new examination.  As a preliminary matter, the Board finds 
that the RO substantially complied with the remand 
directives, and, thus, a new remand is not required in order 
to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's PTSD is manifest by anxiety, depression, 
chronic sleep impairment, and difficulty in establishing and 
maintaining effective work and social relationships.

3.  The veteran's PTSD is not manifest by deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control with periods of 
violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and/or 
the inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for the veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  First, VA 
has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

Here, the rating decision which is the subject of this appeal 
was promulgated prior to the November 9, 2000, enactment of 
the VCAA.  Nevertheless, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Mayfield, supra; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

With respect to the duty to notify, it is noted that the 
Board's October 2001 remand included a general discussion of 
the VCAA.  Moreover, in accord with the Board's remand 
directives, the RO sent correspondence to the veteran in May 
2004 which noted the VCAA, addressed the requirements for the 
benefit sought in this case, informed the veteran of what 
information and evidence she must submit, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or to submit any evidence in her 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the January 2001 
Statement of the Case (SOC), and Supplemental Statements of 
the Case (SSOCs) promulgated in August 2004 and March 2005, 
which provided her with notice of the law and governing 
regulations regarding this case, as well as the reasons for 
the determinations made with respect to her claims.  In 
pertinent part, the August 2004 SSOC included a summary of 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159, 
as well as the schedular criteria for evaluating the 
veteran's PTSD.  Therefore, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
this claim and the avenues through which she might obtain 
such evidence, and of the allocation of responsibilities 
between herself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and her representative have had the opportunity to 
present evidence and argument in support of this claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  Further, she indicated on 
her May 2001 Substantive Appeal that she did not want a Board 
hearing in conjunction with this case.  Moreover, she has 
been accorded multiple examinations in conjunction with this 
case, the most recent being in January 2005.  Consequently, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for the 
veteran's PTSD by a December 1997 rating decision due to a 
sexual assault that occurred that occurred while on active 
duty.

In February 2000, the veteran underwent a VA examination of 
her PTSD, at which she reported that she currently lived with 
her parents, worked part-time as a nanny when she felt able, 
and had become quite isolated socially.  Further, she seemed 
to have an inability to maintain serious and meaningful 
relationships.  For example, she had great trouble "opening 
up," and that this was a notable and distinctive change from 
her functioning before the in-service incident that caused 
her PTSD.  She felt that she would like to have a family and 
get married some day, but that her guardedness and 
suspiciousness remained very substantial and profound 
impediments to this ambition.  Moreover, it was noted that 
she was handicapped in her part-time nanny position as well.  
She was very fearful of working at night and she must check 
doors, locks, windows, etc.  It was stated that this 
represented a very substantial handicap in her vocational 
functioning.  In addition, it was noted that she was taking 
some school courses, but skipped classes when the classes 
were at night because of her fears.  All of this 
symptomatology was in notable contrast to what was apparently 
a self-sufficient and confident functioning before the onset 
of PTSD.

On examination, it was noted that the veteran experienced 
nightmare and flashbacks, and that when either occurred she 
had intense psychological and physiological reactivity.  She 
also tried diligently to avoid thoughts, feelings and 
discussions, or any cues involving places which might remind 
her of in-service incident.  In addition, there were some 
blank areas which the veteran reported she simply could not 
recall.  There was also a very distinct and markedly 
diminished interest in usual activities which a young woman 
might engage in, particularly those related to becoming close 
with the opposite sex.  Further, there were feelings of 
detachment and estrangement from others, particularly men.  
She also had some difficulty developing loving feelings.  
Moreover, she had distinct difficulty falling and staying 
asleep.  She was irritable and was hypervigilant in checking 
doors, locks, windows, etc.  It was noted that these symptoms 
had been going on for years.  Additionally, it was noted that 
there were very significant social and emotional handicaps 
which the veteran was suffering.  

In regard to functioning, she was found to be handicapped 
across the board in a number of areas.  For example, as a 
young woman she had been left with highly significant 
psychological scars, and had very considerable difficulty 
relating to men, particularly in areas concerning emotional 
intimacy.  In terms of vocational and school functioning, she 
was quite afraid that a similar situation may happen again, 
and this fear was so great that at night she simply did not 
function well.  She reported that she was somewhat depressed, 
although she had no suicidal thoughts.  She was oriented to 
time, place, and person.  There were no delusions or 
hallucinations.  Her thought processes were intact.  Further, 
she could maintain personal hygiene and other basic 
activities of daily living except when she must function at 
night.  Rate and flow of speech were found to be normal.  In 
addition, she did not experience panic attacks.  Impulse 
control was normal, but on occasion she was quite irritable.  
Sleep impairment was definitely present, and she was quite 
tired during the day.

Based on the foregoing, the examiner diagnosed PTSD.  The 
examiner also assigned a global assessment of functioning 
(GAF) score of 55 due to impairments in social, occupational, 
and school functioning.  It is noted that GAF scores of 51 to 
60 reflect moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-
IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 
4.130).  The veteran was also found to be competent to handle 
her own funds.

The veteran subsequently underwent a VA arranged psychiatric 
examination in August 2000, at which she described the in-
service incident which resulted in her PTSD, and reported 
that, even now, she was very cautious, very nervous, and that 
certain things remind her of the incident.  She also reported 
that she was generally withdrawn; avoided going out, 
especially at night; and avoided golf courses, where 
initially the incident took place.  Further, she reported 
that she still had significant difficulty in developing 
relationships with men, and was unable to become intimate.  
She reported that her sleep was okay, but that any reminder 
of such an event brought back the memories of the incident, 
and it bothered her a lot.  For example, it affected her 
sleep, and dreams of violence would start to erupt.  
Specifically, she started to have violent dreams, as if 
people were trying to hurt her, and sometimes she would wake 
up at night and had nightmares of people chasing her.  

On mental status evaluation, the veteran was found to be 
alert, and oriented times 3.  She was found to have no major 
disorder of speech or thought process.  In addition, she 
manifested good hygiene, and it was noted she drove herself 
to the examiner's office.  Generally, her speech was goal-
oriented, and she was able to respond to questions properly.  
Affect was appropriate, but somewhat constricted.  She was 
found to be manifesting some degree of decreased psychomotor 
activity.  However, there was no major thought disorder such 
as delusions or hallucinations.  Moreover, it was noted that 
she was cooperative and pleasant, and was able to develop a 
good rapport with the examiner.  Intellectual functions and 
memory were judged to be intact and average.  She denied 
suicidal ideation.

Based on the foregoing, the examiner diagnosed chronic PTSD.  
The examiner also assigned a GAF score of 65.  GAF scores of 
61 to 70 reflect some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Moreover, the examiner commented that 
considering the fact that the veteran's symptoms interfered 
with her ability to socialize or develop closeness and 
intimacy, but considering that she also manifested intact 
intellectual functions, her hygiene and activities of daily 
living were good, she was able to drive a car and travel, was 
presently able to study at college for nursing, and was able 
to function as a nanny, her GAF was judged to be 65.

In accord with the Board's remand directives, the veteran 
underwent a new VA psychiatric examination in January 2005.  
At this examination, the veteran reported, in part, that she 
had not had any psychiatric hospitalizations since the one 
that occurred when she was exiting the military, and that she 
was involved in ongoing outpatient care at the VA on a 
monthly basis.  In addition, she had seen a counselor off and 
on, and her psychiatrist had urged her to see the counselor 
on a regular basis, at least twice a month, which she planned 
to do in the near future.  She also reported that she 
currently took Zoloft and Abilify on a daily basis.  

Further, she reported that she had completed a bachelor's 
degree in nursing in June 2004, had unsuccessfully taken the 
nursing boards twice since that time, and was scheduled to 
take them again in April 2005.  She continued to work as a 
nursing aide on a per diem basis.  Although she worked 3 days 
a week, she worked a total of 36 hours because she worked 12-
hour shifts.  However, she reported in the last 12 months she 
had missed over 2 months due to illness, primarily 
depression.  Her longest period was about 10 days in October 
2004, when she was having active PTSD symptoms as well as 
suicidal ideation.  She lived at home with her mother, 
sister, and brother, but noted that the situation at home was 
very stressful as her mother was an active alcoholic, her 
sister a recovering drug addict, and her mother had given 
both her and her sister an ultimatum that they move out of 
the house by June.  She was very anxious about that.  

Moreover, she reported that she did have a boyfriend who she 
would like to have more commitment from, but that he had 
"commitment problems."  She reported that she was trying 
not to see him at the present time, and saw him about once a 
week.  Their sexual life had been severely compromised 
because of the in-service incident and her PTSD symptoms.  
With respect to leisure activities, she reported that she 
went to movies.  She denied any significant substance abuse.  
She also reported that she had been diagnosed a year earlier 
with pituitary adenoma, and was being followed for this 
condition.

On mental status evaluation, the veteran was found to be 
pleasant, cooperative, and somewhat anxious, with no evidence 
of a thought disorder.  She denied delusions, hallucinations, 
or ideas of reference.  However, she did report that she got 
very anxious and paranoid when walking to her car in the 
parking lot at the hospital at night.  Her eye contact and 
interaction in the examination was found to be appropriate.  
Although she acknowledged that she was actively suicidal in 
October 2004, she reported that she was currently neither 
homicidal nor suicidal.  Further, she was able to maintain 
her activities of daily living, was oriented in all spheres, 
managed her financial affairs, and reported that her memory 
was okay.  She did endorse obsessive and ritualistic 
behavior, and that she had been told by her psychiatrist that 
she has obsessive-compulsive disorder.  Rate and flow of 
speech was found to be within normal limits.  She reported 
that she had been subject to panic attacks, but had not had 
one for more than a year.  She did endorse depression, 
although she felt that her medication was helping 
significantly.  

Additionally, she reported that her sleep was not good.  For 
example, she had difficulty falling asleep because of racing 
thoughts, and it usually took her more than an hour to go to 
sleep.  Moreover, she woke up a lot at night, ending up with 
less than 5 hours of sleep, which left her sleepy the next 
day.  She also reported that she had been seeing a 
psychiatrist regularly, had been on a number of different 
psychiatric medications, and was scheduled to see a 
counselor.  She further reported that she had dreams 
occasionally about the in-service incident, and that it 
probably occurred about once a month.  Nevertheless, she 
reported that she had other dreams more frequently, including 
a recent dream where young girls were assaulted by their 
fathers.  She had no idea why she had this dream, and was 
confident that she was never a subject of childhood sexual 
abuse.  In addition, she reported that she will have thoughts 
about the in-service incident or dreams triggered by a 
television show, and that she had these symptoms about once a 
week.  Her sexual life with her boyfriend was compromised 
because of these symptoms.  She also reported that she had 
missed over 2 months of work in the last year due to her PTSD 
and depression. 

Based on the foregoing, the examiner diagnosed PTSD, moderate 
degree; bipolar disorder, type II by history; and obsessive-
compulsive disorder by history and symptoms.  In addition, 
her psychosocial and environmental problems were found to be 
moderate, and included job stresses, financial pressures, 
difficulties at home, and problems with her boyfriend.  A GAF 
score of 46 was assigned, which indicates serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  Further, the examiner noted the veteran's 
current treatment, and commented that her PTSD symptoms and 
depression continued to compromise her life both 
occupationally as well as socially.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.  Under this formula a 30 percent disability rating 
is in order when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations provide that when 
evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for her service-connected 
PTSD.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Initially, the Board acknowledges that the veteran has 
received medical training as a nurse, and is currently 
employed as a nurse's aide.  The Court held in Black v. 
Brown, 10 Vet. App. 279, 284 (1997), that a nurse's statement 
may constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine or 
participated in treatment.  Here, the record does not 
indicate that the veteran has specialized knowledge and/or 
training in the field of psychiatry.  Thus, although the 
Board places some probative value on her opinion in the 
adjudication that follows, greater probative value is placed 
on the three VA psychiatric examinations which were conducted 
for the explicit purpose of evaluating the severity of her 
service-connected PTSD.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).

The record reflects that the veteran has been diagnosed with 
other psychiatric disorders in addition to her PTSD.  For 
example, the January 2005 VA examiner also diagnosed bipolar 
disorder and obsessive-compulsive disorder.  Nevertheless, in 
the adjudication that follows, the Board will assume, for 
purposes of this decision, that all of the veteran's 
psychiatric symptomatology are attributable to the service-
connected disability.

The Board acknowledges that the competent medical evidence 
clearly reflects 
that the veteran's service-connected PTSD is manifest, in 
part, by symptoms of anxiety, depression and chronic sleep 
impairment.  However, this specific symptomatology is 
recognized as part of the criteria for a schedular rating of 
30 percent.  Consequently, it does not support the veteran's 
claim for a rating in excess of 50 percent.

The Board also acknowledges that the veteran's PTSD is 
manifest by occupational and social impairment.  Further, the 
February 2000 VA examiner found that she was handicapped 
across the board in a number of areas, and that the recent 
January 2005 VA examiner assigned a GAF score of 46 which 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning.  However, the 
February 2000 VA examiner also assigned a GAF score of 55, 
which indicates no more than moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Similarly, the January 2005 VA examiner specifically 
described the PTSD as moderate, and that the psychosocial and 
environmental problems were moderate.  The Board also notes 
that the August 2000 VA examiner assigned a GAF score of 65, 
indicating no more than mild impairment, and commented that 
this score was based, in part, on the fact that the veteran 
manifested intact intellectual functions, her hygiene and 
activities of daily living were good, she was able to drive a 
car and travel, was presently able to study at college for 
nursing, and was able to function as a nanny.  

Moreover, the January 2005 VA examination noted that she had 
successfully obtained her bachelor's degree in nursing, 
worked approximately 36 hours per week as a nurse's aide, and 
despite problems, she currently has a boyfriend.  Therefore, 
the competent medical evidence indicates that the 
occupational and social impairment has resulted in reduced 
reliability and productivity, as well as difficulty in 
establishing and maintain effective work and social 
relationships.  As such, it is adequately compensated by the 
current schedular rating of 50 percent, and is not of such 
severity to warrant the next higher rating of 70 percent.

The Board further finds that the veteran's service-connected 
PTSD is not manifest by symptoms such as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and/or the inability to 
establish and maintain effective relationships.

The February 2000 VA examination showed that the veteran had 
no suicidal thoughts, and she denied suicidal ideation on the 
subsequent August 2000 VA arranged examination.  Although she 
reported at the recent January 2005 VA examination that she 
had active suicidal ideation in October 2004, she did not 
currently have homicidal or suicidal ideation.  In short, 
there is no competent medical evidence of suicidal ideation 
either before or since October 2004.  Thus, the Board finds 
that the PTSD is not currently manifested by suicidal 
ideation.

The Board notes that it does appear the veteran's PTSD has 
resulted in obsessional rituals.  For example, it was noted 
on the February 2000 VA examination that she was 
hypervigilant at night in checking doors, locks, windows, 
etc., and that she did not function well at night.  Moreover, 
the January 2005 VA examination includes a finding of 
obsessive-compulsive disorder.  However, the February 2000 VA 
examiner also found that she could maintain personal hygiene 
and other basic activities of daily living except when she 
must function at night, and that she was competent to handle 
her own funds.  Similarly, the January 2005 VA examiner found 
that she was able to maintain her activities of daily living 
and manage her financial affairs.  Thus, it does not appear 
that her obsessional rituals interfere with routine 
activities, at least to the extent that would justify a 
rating in excess of 50 percent.

The rate and flow of the veteran's speech was found to be 
normal on the February 2000 VA examination.  On the 
subsequent August 2000 VA arranged examination, it was noted 
that she had no major speech disorder, that her speech was 
goal-directed, and that she was able to respond to questions 
appropriately.  Further, the January 2005 VA examination 
found that the rate and flow of her speech was within normal 
limits.  Therefore, her speech is not intermittently 
illogical, obscure, or irrelevant.

The veteran's PTSD has not resulted in near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively.  She denied 
panic attacks on the February 2000 VA examination, and 
although she reported on the January 2005 VA examination that 
she had been subject to panic attacks she had not had one for 
more than a year.  Further, she reported that her medication 
was helping significantly with her depression.  Moreover, the 
Board reiterates that that February 2000 VA examiner found 
that she could maintain personal hygiene and other basic 
activities of daily living except when she must function at 
night, and that the January 2005 VA examiner found that she 
was able to maintain her activities of daily living.  

There is no evidence that the veteran's PTSD has resulted in 
impaired impulse control, to include periods of violence.  
For example, even though the February 2000 VA examination 
noted that she could be irritable, her impulse control was 
found to be normal.

The February 2000 VA examination found the veteran to be 
oriented to time, place, and person.  On the subsequent 
August 2000 VA arranged examination she was found to be alert 
and oriented times 3.  Further, the recent January 2005 VA 
examination found that she was oriented in all spheres.  
Accordingly, the Board finds that her PTSD has not resulted 
in spatial disorientation.

The Board further finds that the veteran's PTSD has not 
resulted in neglect of personal appearance and hygiene.  For 
example, the February 2000 VA examiner found that she could 
maintain personal hygiene, and the August 2000 VA examiner 
found that she manifested good hygiene.  There is also no 
indication of any neglect of personal appearance and hygiene 
on the January 2005 VA examination, especially as it was 
noted that she was able to maintain her activities of daily 
living.  

As the Board has already acknowledged that the veteran's PTSD 
has resulted in occupational and social impairment, there is 
some evidence she has difficulty adapting to stressful 
circumstances, including work or a worklike setting.  
Nevertheless, it has also been noted that she successfully 
obtained her bachelor's degree in nursing, and works 
approximately 36 hours per week.  Therefore, this difficulty 
does not appear to be of such severity as to warrant a rating 
in excess of 50 percent.

The Board notes that the February 2000 VA examiner 
specifically stated that the veteran seemed to have an 
inability to maintain serious and meaningful relationships.  
Further, the August 2000 VA examiner stated that her PTSD 
interfered with her ability to socialize or develop closeness 
and intimacy.  However, these examiners also assigned GAF 
scores which indicated no more than mild to moderate 
impairment in her overall occupational and social 
functioning.  Moreover, the January 2005 VA examination 
indicates that despite problems, she does currently have a 
boyfriend.  Consequently, the Board finds that her PTSD has 
not resulted in the inability to establish and maintain 
effective relationships.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for her PTSD.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected PTSD, in and of itself, interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  Although the evidence notes some 
interference with employment, she has been able to continue 
working and was able to attend school to obtain a nursing 
degree.  Furthermore, the evidence does not establish that 
the veteran has required frequent hospitalization for PTSD.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  


ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


